DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the applicant’s argument submission on 11/18/2021. The applicant amends claims 11 and 17.  Claims 1 – 10, 15, and 21 are canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 – 14, 16, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and observation without significantly more. All of the limitation of the independent claim and dependent claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. Those limitations are recited in brief to include:
 identifying the data collection task, receiving an identifier of the vehicle, accessing vehicle attributes based on the identifier, registering the vehicle attributes, associating an objective off the data collection task, comparing the required vehicle attributes with the vehicle attributes, transmitting the data collection task of the plurality of data collection tasks to collect information associated with the data collection task using the data collection device of the vehicle, and receiving the information associated with the data collection task. 
Based upon the aforementioned limitations, the claim does not identify with any particularity what the data collection task constitutes. The claim does not define or identify what data, itself, comprises. The claim does not identify what the tasks are that are transmitted. The claims do not include in the body of the claims any mention of vehicle fleet, although it is mentioned in the preamble. Finally, the claim does not define or identify what the objective that is associated with the data collection. The claims are broad without stating with any particularity what the method does other than to collect unknown data to perform an unknown task based upon and unknown objective.  
The claims recite a method for data collection having reduced data transmission between a server of a control center and a vehicle fleet. This judicial exception is not integrated into a practical application because the claims fail to define any of the critical elements so that it is identified how the method reduces data transmission. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not specify with any particularity how the data transmission is improved. The claims do not define with specificity what the sensor is or what data the sensors gather. Finally, the claims in there totality do not fall into any of the enumerated subject matter of MPEP 2106.05(a) – 2106.05(h) so as to satisfy the second prong of the 2019 subject matter eligibility. Thus the claims fail the second prong and not entitled to patent protection.
Claims 17 – 20, 22, 25, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and observation without significantly more. All of the limitation of the independent claim and dependent claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. Those limitations are recited in brief to include:

Based upon the aforementioned limitations, the claim does not identify with any particularity what the data collection task constitutes. The claim does not define or identify what data, itself, comprises. The claim does not identify what the tasks are that are transmitted. The claims do not include in the body of the claims any mention of vehicle fleet, although it is mentioned in the preamble. Finally, the claim does not define or identify what the objective that is associated with the data collection. The claims are broad without stating with any particularity what the method does other than to collect unknown data to perform an unknown task based upon and unknown objective.  
The claims recite a system for data collection having reduced data transmission between a server of a control center and vehicle fleet. This judicial exception is not integrated into a practical application because the claims fail to define any of the critical elements so that it is identified how the system reduces data transmission. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not specify with any particularity how the data transmission is improved. The claims do not define with specificity what the sensor is or what data the sensors gather. Finally, the claims in there totality do not fall into any of the enumerated subject matter of MPEP 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 11 – 14, 17 – 20, and 22 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ampunan US 2005/0080606 in view of King US 10,650,621.
As per claim 11, A method for data collection having reduced data transmission between a server of a control center and a vehicle fleet, wherein the vehicle fleet comprises a plurality of vehicles, wherein the data collection is achieved using an assignment of a data collection task of a plurality of data collection tasks to a vehicle of the plurality of vehicles, and wherein the vehicle comprises a data collection device configured for the data collection task, the method comprising:
identifying, at the server of the control center, the data collection task of the plurality of data collection tasks, wherein the data collection task of the plurality of data collection tasks is associated with collection of information comprising collecting information of surroundings around the vehicle; (Ampunan paragraph 0099 discloses, “In step 710, a database is provided including a list of vehicles associated with a captured test fleet. In an embodiment, the database is provided by a client or a telematics service provider. In one embodiment, the database is generated by a service provider server computer based on one or more test fleet identifiers that are associated with one or more captured test fleet vehicles.”’) and (King Col 7 lines 37 – 39 teaches of a collision avoidance system. The system receives input signals of objects surrounding the vessel and then performs an operation based upon whether the object is a threat.)
receiving, at the server of the control center from the vehicle, an identifier of the vehicle; (Ampunan paragraph 0052 discloses, “In the embodiment shown in FIG. 3, a captured test fleet 
accessing, at the server of the control center, vehicle attributes based on the identifier of the vehicle, wherein the vehicle attributes are stored in a database of the control center; (Ampunan paragraph 0039 discloses, “A vehicle configuration is a collection of vehicles, triggers, parameter retrieval definitions, and parameters. Triggers cause parameter retrieval definitions to be examined and executed. Parameter retrieval definitions identify specific parameters to be collected on a vehicle and communicated to a remote facility, such as a call center, where the parameters are parsed and analyzed. Parameter retrieval definitions are dependent on module hardware and software revisions resident within vehicles. Parameters contain the specific data requested by the parameter retrieval definitions. The parameter retrieval definitions contain the criteria to retrieve specific data embodied within parameters.”)
registering, at the server of the control center, the vehicle attributes of the vehicle with the vehicle, wherein the vehicle attributes comprise at least one of a vehicle equipment, a vehicle location, a vehicle type, a vehicle priority, a vehicle driver information, or a vehicle characteristic; (Ampunan paragraph 0040 discloses, “Parameter retrieval definitions are examined in response to activation of a trigger. For example, the parameter retrieval definitions are contained in a table or an array and are sequentially index through by an application program. Parameter retrieval definitions may contain, for example, criteria for retrieving oil life information or odometer information.”)
associating, at the server of the control center, an objective of the data collection task of the plurality of data collection tasks with required vehicle attributes; (Ampunan paragraph 0023 discloses, “Vehicle communication bus 112 sends signals to various units of equipment and 
based on the association of the data collection task with the required vehicle attributes, comparing, at the server of the control center, the required vehicle attributes with the vehicle attributes for a match; (Ampunan paragraph 0072 discloses, “storing the first stored data in the
center includes associating the first stored data with an entry in a relational database based on a test fleet identifier, the database having a unique entry corresponding to each at least one pilot vehicle of the test fleet, and storing the first stored data to the unique entry corresponding to the pilot vehicle that communicated the data to the service center.”)
in response to the comparison indicating the match between the required vehicle attributes and the vehicle attributes, transmitting, from the server of the control center to the vehicle, the data collection task of the plurality of data collection tasks to collect the information associated with the data collection task using the data collection device of the vehicle; (Ampunan paragraph 0100 discloses, “In step 720, a request for captured test fleet data is received. The request for captured test data occurs any time after the database is provided. In an embodiment, the request for captured test fleet data is received from a client. In another embodiment, the request for captured test fleet data is received from a vehicle design center.”) and 
receiving, at the server of the control center from the vehicle, the information associated with the data collection task assigned to the vehicle, wherein the information is collected using the data collection device of the vehicle, (Ampunan paragraph 0024 discloses, “Test vehicle 110, via telematics unit 120, sends and receives radio transmissions from wireless carrier system 140. 
wherein the data collection device comprises a sensor, (King Col 9 lines 11 — 17 the claim does not specify what type of sensor)
wherein the collecting information of the surroundings of the vehicle comprises image information, sound information, or video information, (King Col 9 lines 11 - 17) and
wherein the collecting information of the surroundings of the vehicle is used for detection of a global position of an object, wherein the object is located in the surrounding of the vehicle. (King Col 9 lines 11 — 17 and Col 5 lines 15 - 19)
Ampunan discloses a web enabled configurable quality data collection toll of a vehicle. Ampunan does not disclose sensors that collect surrounding information and gps position of an object. King teaches of a vehicle collecting surrounding information and gps position object through onboard sensors. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of King et.al. into the invention of Ampunan. Such incorporation is motivated by the need to ensure accurate awareness of things that may affect the operation of a vehicle.
As per claim 12, The method of claim 11, further comprising receiving, at the control center from the vehicle, at least one vehicle attribute of the vehicle attributes of the vehicle after logging in of the vehicle at the control center, wherein the logging in of the vehicle comprises turning on the vehicle. (Ampunan paragraph 0038 discloses, “A trigger is an event with associated data that interacts with a set of parameter retrieval definitions. A trigger is, for 
As per claim 13, The method of claim 11, wherein the objective of the data collection task comprises combinations of the vehicle attributes. (Ampunan paragraph 0135 discloses, “In another embodiment, the client may create new trigger conditions or combination of trigger conditions. The client selects specific trigger conditions and activates and deactivates these selected trigger conditions for the associated vehicle identifier as needed through the interface.”)
As per claim 14, The method of claim 11, wherein the data collection device of the vehicle further comprises at least one of a controller area network (CAN) bus, a local interconnect network (LIN) bus, or a FlexRay bus. (Ampunan paragraph 0023 discloses, “In facilitating interactions among the various communication and electronic modules, vehicle communication bus 112 utilizes bus interfaces such as controller-area network (CAN)’)
As per claim 16, The method of claim 11, wherein the server of the control center and the vehicle communicate with each other using wireless communication. (Ampunan paragraph 0007 discloses, “computer readable code for sending the at least one associated trigger condition and the at least one associated vehicle parameter from the database to a telematics unit of at least one test vehicle associated with the vehicle identifier via a wireless connection.”) and (Ampunan paragraph 0024 discloses, “Test vehicle 110, via telematics unit 120, sends and receives radio transmissions from wireless carrier system 140. Wireless carrier system 140 is implemented as any suitable system for transmitting a signal from mobile vehicle 110 to communication network
142. Wireless carrier system 140 incorporates any type of telecommunications in which electromagnetic waves carry signal over part of or the entire communication path.”)
As per claim 17, A system for data collection having reduced data transmission between a server of a control center and a vehicle fleet, wherein the data collection is achieved using an assignment of a data collection task of a plurality of data collection tasks to a vehicle of a plurality of vehicles, and wherein the vehicle comprises a data collection device configured for the data collection task, the system comprising: 
the vehicle fleet comprising the plurality of vehicles; (Ampunan paragraph 0039 discloses, “ A vehicle configuration is a collection of vehicles, triggers, parameter retrieval definitions, and parameters. Triggers cause parameter retrieval definitions to be examined and executed.”) and
the control center, wherein the server of the control center is configured to perform operations comprising:
identifying the data collection task of the plurality of data collection tasks, wherein the data collection task of the plurality of data collection tasks is associated with collection of information comprising collecting information of surroundings around the vehicle; (Ampunan paragraph 0099 discloses, “In step 710, a database is provided including a list of vehicles associated with a captured test fleet. In an embodiment, the database is provided by a client or a telematics service provider. In one embodiment, the database is generated by a service provider server computer based on one or more test fleet identifiers that are associated with one or more captured test fleet vehicles.”) and (King Col 7 lines 37 – 39 teaches of a collision avoidance system. The system receives input signals of objects surrounding the vessel and then performs an operation based upon whether the object is a threat.)
receiving, from the vehicle, an identifier of the vehicle; (Ampunan paragraph 0052 discloses, “In the embodiment shown in FIG. 3, a captured test fleet database entry 300 includes 
accessing vehicle attributes based on the identifier of the vehicle, wherein the vehicle attributes are stored in a database of the control center; (Ampunan paragraph 0039 discloses, “A vehicle configuration is a collection of vehicles, triggers, parameter retrieval definitions, and parameters. Triggers cause parameter retrieval definitions to be examined and executed. Parameter retrieval definitions identify specific parameters to be collected on a vehicle and
communicated to a remote facility, such as a call center, where the parameters are parsed and analyzed. Parameter retrieval definitions are dependent on module hardware and software revisions resident within vehicles. Parameters contain the specific data requested by the parameter retrieval definitions. The parameter retrieval definitions contain the criteria to retrieve specific data embodied within parameters.”)
registering the vehicle attributes of the vehicle with the vehicle, wherein the vehicle attributes comprise at least one of a vehicle equipment, a vehicle location, a vehicle type, a vehicle priority, a vehicle driver information, or a vehicle characteristic; (Ampunan paragraph 0040 discloses, “Parameter retrieval definitions are examined in response to activation of a trigger. For example, the parameter retrieval definitions are contained in a table or an array and are sequentially index through by an application program. Parameter retrieval definitions may contain, for example, criteria for retrieving oil life information or odometer information.”)
associating an objective of the data collection task of the plurality of data collection tasks with required vehicle attributes; (Ampunan paragraph 0023 discloses, “Vehicle communication bus 112 sends signals to various units of equipment and systems within test vehicle 110 to perform various functions such as monitoring the operational state of vehicle systems, collecting 
based on the association of the data collection task with the required vehicle attributes, comparing the required vehicle attributes with the vehicle attributes for a match; (Ampunan paragraph 0072 discloses, “storing the first stored data in the service center includes associating the first stored data with an entry in a relational database based on a test fleet identifier, the database having a unique entry corresponding to each at least one pilot vehicle of the test fleet,
and storing the first stored data to the unique entry corresponding to the pilot vehicle that communicated the data to the service center.”)
in response to the comparison indicating the match between the required vehicle attributes and the vehicle attributes, transmitting, from the server of the control center to the vehicle, the data collection task of the plurality of data collection tasks collect the information associated with the data collection task using the data collection device of the vehicle; (Ampunan paragraph 0100 discloses, “In step 720, a request for captured test fleet data is received. The request for captured test data occurs any time after the database is provided. In an embodiment, the request for captured test fleet data is received from a client. In another embodiment, the request for captured test fleet data is received from a vehicle design center.”) and
receiving, from the vehicle, the information associated with the data collection task assigned to the vehicle, wherein the information is collected using the data collection device of the vehicle, (Ampunan paragraph 0024 discloses, “Test vehicle 110, via telematics unit 120, sends and receives radio transmissions from wireless carrier system 140. Wireless carrier system 140 is implemented as any suitable system for transmitting a signal from mobile vehicle 110 to communication network 142. Wireless carrier system 140 incorporates any type of 
wherein the data collection device comprises a sensor, (King Col 9 lines 11 - 17)
wherein the collecting information of the surroundings of the vehicle comprises image information, sound information, or video information, (King Col 9 lines 11 - 17) and
wherein the collecting information of the surroundings of the vehicle is used for detection of a global position of an object, wherein the object is located in the surrounding of the vehicle. (King Col 9 lines 11 — 17 and Col 5 lines 15 - 19)
As per claim 18, The system of claim 17, wherein the operations further comprise receiving, from the vehicle, at least one vehicle attribute of the vehicle attributes of the vehicle after logging in of the vehicle at the control center, wherein the logging in of the vehicle comprises turning on the vehicle. (Ampunan paragraph 0038 discloses, “A trigger is an event with associated data that interacts with a set of parameter retrieval definitions. A trigger is, for example, a number of ignition cycles, a specific time and date, an expired time, a number of kilometers, a request for continuous operation and the like.”’)
As per claim 19, The system of claim 17, wherein the objective of the data collection task comprises combinations of the vehicle attributes. (Ampunan paragraph 0135 discloses, “In another embodiment, the client may create new trigger conditions or combination of trigger conditions. The client selects specific trigger conditions and activates and deactivates these selected trigger conditions for the associated vehicle identifier as needed through the interface.”)
As per claim 20, The system of claim 17, wherein the data collection device of the vehicle further comprises at least one of a controller area network (CAN) bus, a local interconnect network (LIN) bus, or a FlexRay bus. (Ampunan paragraph 0023 discloses, “In 
As per claim 22, The system of claim 17, wherein the server of the control center and the vehicle communicate with each other using wireless communication. (Ampunan paragraph 0007 discloses, “computer readable code for sending the at least one associated trigger condition and the at least one associated vehicle parameter from the database to a telematics unit of at least one test vehicle associated with the vehicle identifier via a wireless connection.”) and (Ampunan paragraph 0024 discloses, “Test vehicle 110, via telematics unit 120, sends and receives radio transmissions from wireless carrier system 140. Wireless carrier system 140 is implemented as any suitable system for transmitting a signal from mobile vehicle 110 to communication network 142. Wireless carrier system 140 incorporates any type of telecommunications in which electromagnetic waves carry signal over part of or the entire communication path.”)
As per claim 23, The method of claim 11, wherein the information associated with the data collection task further comprises one or more of driving dynamic of the vehicle, status information of the vehicle, fault memory information of the vehicle, or maintenance information of the vehicle. (Ampunan paragraph 0022 discloses, “Processor 122 executes various computer programs and communication control and protocol algorithms that control communication, programming, and operational modes of electronic and mechanical systems within test vehicle 110.”)
As per claim 24, The method of claim 11, wherein the object is a traffic sign. (Ampunan paragraph 0037 discloses, “real-time traffic Advisories”)
As per claim 25, The system of claim 17, wherein the information associated with the data collection task further comprises one or more of driving dynamic of the vehicle, status 
As per claim 26, The system of claim 17, wherein the object is a traffic sign. (Ampunan paragraph 0037 discloses, “Communication services advisor 178 provides services to telematics unit 120 in mobile vehicle 110. Services provided by communication services advisor 178 include enrollment services, navigation assistance, real-time traffic advisories, directory assistance, roadside assistance, business or residential assistance, information services assistance, emergency assistance, and communications assistance.”)

Response to Arguments
Applicant's arguments filed 11/18/2021 and 04/07/2021 have been fully considered but they are not persuasive. Applicant was given two interviews upon request. The first interview was on 01/13/2021. The purpose of the interview was to discuss the rationale for a sole 101 rejection, the lack of an art rejection, and how to overcome the rejection. Applicant chose to briefly amend the claims and submit them on 01/27/2021. Based upon that submission a Final Rejection was submitted on 02/08/2021 that addressed applicant’s arguments and rationale for why the 101 rejection was maintained. Applicant requested a second subsequent interview and it was granted on 03/30/2021. Applicant was told the reasoning for the rejection and how to again overcome the rejection. Applicant filed an After-Final amendment with extensive amendments, which required further search and an Advisory Action was sent to applicant stating that fact. .

A. Whether Independent claims 11 and 17 recite a Technological improvement in Data Collection Between a Vehicle Fleet
With respect to applicant’s arguments to the patentability of the independent claims. The applicant was told during the third interview the rationale for why the features of note where too broad to constitute an improvement in data collection and data transmission. The claims do not identify what data is gathered. The claimed sensor is in the form a wherein clause and does not specify what type of sensor it is. The claim further identifies through a wherein clause the gathering of generic information of image, sound, or video information. Pursuant to the MPEP 2111.01 it is improper to import claim limitations from the specification into the claims. Thus 
Next, following the guidance of MPEP 2111.04 the features of the wherein clause are interpreted under the method that they must give “meaning and purpose to the manipulative step”. With Respect to claim 11, as it is a process, the sensor and information are not meaningfully defined how a vehicle fleet gathers the information. The feature could be a wide range of data under the three potential criteria. Applicant’s use of the conjunction “or”that shows that the information could be anything that constitutes an image, sound, or video. Furthermore, the claims do not identify what the criteria constitutes for determining what the critical data for transmission is. Therefore, the claims are abstract in defining what data is collected. The claims do not have a defined element that would show a limitation on data transmission to a vehicle fleet. There are not specific features or elements that show a reduction in collection or transmission.

B. Whether Independent claims 11 and 17 recite an Operation Once the Data has been collected
The applicant alleges the claims are eligible for patent protection based upon the 2019 Subject Matter Guidance. However, as explained in the rejection above. The claims fail the first prong and the second prong based upon the limitations failing to disclose with particularity what data is gathered and how the data is gathered. As previously explained the claims recite a generic sensor that gathers generic sound, image, or video information. It is an abstract idea of how a vehicle fleet gathered the data with respect to a fleet of vehicles. 
The applicant alleges the matter with respect to collecting data is settled by the PTAB. The decision was predicated upon the Appellee focusing the case upon what “collecting usage information” constitutes. This case is distinct in that the rejection is focused upon the lack of specificity of the features mentioned in the rejection. Applicant’s claims do not identify with 
Applicant asserts the determination of data collection is in consistent with  Federal Circuit Bascom Precedent because claim 11 is directed to provide technical improvement. The Office action dated 02/28/2021 states the rationale for why the current claims would fail under the Federal Circuit court case, (pages 4 and 5). Applicant fails to show why or how the court would rule differently and does not show how the claims are an improvement in data transmission to a vehicle fleet. 

C.  Whether the April 7, 2021 Section 101 Response overcomes the 101 rejection
The applicant’s argument that is centered upon the Bascom Global Internet Service case, does not show the applicant is eligible for patent protection. The case is judged based upon the standard established in Alice
The claims do not identify the transmission is to a fleet of vehicles. The body of claim 11 does not identify the transmission is to a fleet of vehicle. The claims are voluminous and it is necessary to take each clause in turn to show the breadth and abstract nature of the claim. With respect to claim 11 first clause:
“identifying, at the server of the control center, the data collection task of the plurality of data collection tasks, wherein the data collection task of the plurality of data collection tasks is associated with collection of information comprising collecting information of surroundings around the vehicle; 
The clause does not identify what the “data collection task” constitutes or how a task is determined based upon a plurality of tasks, there is no objective way to make a distinction as the limiting wherein clause is too vague to apply a qualified standard. The wherein clause states the “data collection task” is “associated with collection of information comprising collecting information of the surroundings”. Therefore, it isn’t possible to know what data is used for transmission as all vehicle in the fleet may be under the same catalyst and thus all vehicles receive the same transmission. The claims do not identify any specific structure that is performing the transmission so as to infer or identify how the transmission is reduced.
Further examination of the remaining clauses shows the claims do not identify with any particularity what data is collected, what the threshold for comparison is made to determine what tasks are assigned to what vehicle attribute. The steps of  “accessing..vehicle attributes”  and “associating..an objective” may all be present in the entire vehicle fleet. The claims do not state what criteria is distinctive among the image, sound, and video information to decrease the amount of data transmission. Furthermore, the claims do not identify what are the vehicle attributes. The features are so broad that every vehicle in the fleet may have the same attribute and thus there is no reduction is data transmission. 
Applicant alleges the feature of “the information associated with the data collection task assigned to the vehicle is collected using the data collection device of the vehicle”. The clause does not identify what the information constitutes or what the device constitutes. Assuming the image, sound, and video or a sensor is the information. The device itself still isn’t defined. Thus under the Applicant’s standard of Bascon does not identify with specificity what the structure comprises.  As in Bascon the claims identified generic structure for which the data was collected by.
Applicant’s overall argument that the amended claim overcomes the rejection is not persuasive and applicant was notified verbally during the third interview on 08/16/2021. Applicant was aware a 101 rejection would be submitted and the reasons why and chose to make no amendments once the second Non-Final rejection was submitted.

D. Whether the pending claims are similar to the Patent Eligible claim 1 of Example 40 in the Patent Office’s Subject Matter Eligibilti Examples and recite the use of the collected information.

Applicant alleges the claims are eligible for patent protection pursuant to claim 1 of Example 40. The analysis of the Final Rejection dated 02/08/2021 applies. The applicant has not added additional specificity to the claims to show how the transmission of data to a vehicle fleet is improved. The applicant does not identify any specific data through the use of a generic sensor. The video, image, and sound information is so broad it doesn’t identify what criteria are used to measure what an object may be. Thus, it isn’t clear what the comparison of vehicle attributes may be to then transmit an arbitrary task. The claims are so broad as to be indefinite 

Section 101 Summary
The applicant’s claims still do not provide enough specificity or clarity to overcome the 101 rejection. Applicant does not identify the how data transmission to a vehicle fleet is reduced when the data collected could be anything related to image, video, or sound. Then assigning of a task based upon an objective related to a vehicles attributes is abstract in nature.
 
Rejection under 35 USC Sec. 103
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the King reference is teaching of a vessel, which is the equivalent to a vehicle, that uses a specific sensor to identify objects that are surrounding it. The applicant’s .
With respect to applicant’s argument directed to the clause of “identifying” and the citation of Ampunan paragraph 0099. An additional citation of from the reference King is applied. The citation teaches of the collision avoidance system. The system receives input signals of objects surrounding the vessel and then performs an operation based upon whether the object is a threat. The combination of King sensing objects and then having the vehicle perform an operation based upon the perceived surrounding is an operation known to one skilled in the art at the time of filing and would have made such an incorporation into the Ampunan invention obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666